UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6173


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BILLY RAY DICKERSON, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00203-TDS-1)


Submitted: May 27, 2021                                           Decided: June 14, 2021


Before MOTZ, WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Ray Dickerson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Billy Ray Dickerson, Jr., appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying

Dickerson’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating

standard of review). Accordingly, we deny Dickerson’s motion to appoint counsel and

affirm for the reasons stated by the district court.     United States v. Dickerson, No.

1:17-cr-00203-TDS-1 (M.D.N.C. Jan. 14, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2